DETAILED ACTION
Response to Amendment
The amendment filed March 23, 2021 has been entered. The amendments to claims 5, 6, 8, 9, 18, and 19 have overcome the rejections under 35 U.S.C. 112(a) and 112(b) set forth in the Non-Final Office Action mailed January 4, 2021.  
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. Friend is considered to be the closest prior art and which discloses a syringe comprising a pivoting plunger rod and wherein the plunger rod distal end comprises a laterally extending extension which when pivoted into contact with a plunger adapter member allows for the plunger rod to be depressed while preventing laterally applied forces from disengaging the plunger rod from the plunger adapter. The claims have been amended to require first and second area openings on the plunger adapter which have different shapes and which allow for the plunger rod and extended portion to cooperate within the corresponding recessed portions to provide multiple surfaces of engagement. The plunger adapter of Friend provides the claimed recessed portion as an open area between two walls and wherein the walls prevent lateral motion when engaged with the plunger rod distal portion and extension. Requiring the plunger rod and extended portion to engage within the two areas is not disclosed by Friend. The single receiving area cannot reasonably be interpreted to allow for the plunger rod and extended portion to be received within two areas having different shapes. In addition, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the plunger adapter to receive the plunger and extended portion in such a way. For at least this reason the claims are considered allowable over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783